Atuse, J.,
The indictment in this case charges the defendants with the offense of false pretense, and charges at length that the defendants did -unlawfully, knowingly and designedly falsely represent to one Dr. H. Walter that the defendants had contracted with a concern known as the Ford Sales Corporation, at No. 4240 Market Street, Philadelphia, Pennsylvania, for 100 one-eighth horsepower double-phase motors, which were to be delivered to the said Dr. H. Walter within thirty days, and that the said Dr. H. Walter was the owner of the said motors. The indictment specifically further denies the truth of these allegations and alleges that by means of these false pretenses the defendants unlawfully obtained from the said Dr. H. Walter the sum of $1500.
The motion to quash the indictment alleges, inter alia, that the crime charged in the indictment is not properly founded upon the complaint and that the complaint itself is defective, in that it does not set forth any specific offense. The complaint alleges that the defendants “did obtain from the affiant a certain amount of money with intent to cheat and defraud him, by the use of false pretense, false statements and false representation of material facts, thereby defrauding and cheating the affiant, contrary to the Act of March 31, 1860, P. L. 382, section 111.”
It seems that the complaint in this case is fatally defective, in that it fails to aver the nature of the pretenses which the prosecutor alleges were false, wherein lay their falsity, and fails to set forth any definite amount of money obtained by the alleged criminal action of the defendants.
Therefore, the court grants the motion to quash the indictment and the indictment is quashed. From George Ross Eshleman, Lancaster, Pa.